Status of the Application
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7 March 2022 has been entered.
The rejection under 35 U.S.C. 101 is withdrawn in view of Applicant’s amendments to the claims.
The rejection of claims 4, 17 and 18 are now moot as said claims have been cancelled.
The rejection under 35 U.S.C. 102(a)(1) over Toda et al (2016) is withdrawn in view of Applicant’s amendments to the claims.
Election/Restrictions
Claims 8-10, 12, 13 and 15 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 29 December 2020.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-7, 11, 14, 16 and 19-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Applicant claims a polyploid plant obtained by crossing of one female parent plant with at least two male parent plants, wherein at least one male parent plant is incompatible with the female parent plant.
	Applicant describes making polyploid Arabidopsis thaliana plants using a tri-parental crossing method using two male parental lines and one female parental line, and a method of verifying fertilization of the egg with two different sperm cells using a two-part transgene expression system one half of which is contained in each of the male parental lines (pages 27-31 of the Specification).
	Applicant does not describe the claimed polyploid plant(s) nor a method wherein at least one male parent plant is [sexually] incompatible with the female parent plant. Applicant defines “crossing” as recited in line 1 of claim 1, as fusion of gametes via pollination to produce a progeny on page 7, lines 18-26 of the instant Specification. Applicant does not describe any feature of the required male parent plant that incompatible with the female parent plant or the female parent plant that would facilitate fusion of gametes to produce the claimed polyploid plant.
	Hence, it is unclear that Applicant was in possession of the invention as broadly claimed. See University of Rochester v. G.D. Searle & Co., 68 USPQ2d 1424, 1433 (DC WNY 2003) which teaches knowing the "starting point" is not enough; that is little more than a research plan. The court held that the disclosure of screening assays and general classes of compounds was not adequate to describe compounds having the desired activity: without disclosure of which peptides, polynucleotides, or small organic molecules have the desired characteristic, the claims failed to meet the description requirement of § 112.
Claims 1-3, 5-7, 11, 14, 16 and 19-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
	Applicant claims a polyploid plant obtained by crossing of one female parent plant with at least two male parent plants, wherein at least one male parent plant is incompatible with the female parent plant.
	Applicant teaches making polyploid Arabidopsis thaliana plants using a tri-parental crossing method using two male parental lines and one female parental line, and a method of verifying fertilization of the egg with two different sperm cells using a two-part transgene expression system one half of which is contained in each of the male parental lines (pages 27-31 of the Specification).
	Applicant does not teach the claimed polyploid plant(s) nor a method wherein at least one male parent plant is [sexually] incompatible with the female parent plant. Applicant defines “crossing” as recited in line 1 of claim 1, as fusion of gametes via pollination to produce a progeny on page 7, lines 18-26 of the instant Specification. Applicant does not teach any feature of the required male parent plant that incompatible with the female parent plant or the female parent plant that would facilitate fusion of gametes to produce the claimed polyploid plant.
	In re Wands, 858F.2d 731, 8 USPQ2d 1400 (Fed. Cir. 1988) lists eight considerations for determining whether or not undue experimentation would be necessary to practice an invention.  These factors are: the quantity of experimentation necessary, the amount of direction or guidance presented, the presence or absence of working examples of the invention, the nature of the invention, the state of the prior art, the relative skill of those in the art, the predictability or unpredictability of the art, and the breadth of the claims.
	Applicant provides no working examples of the recited method used to make the invention as claimed. Applicant provides no guidance on how one of skill in the art is to produce a polyploid plant obtained by crossing of one female parent plant with at least two genetically distinct male parent plants, wherein at least one male parent plant is incompatible with the female parent plant. Mao et al (2020), who’s authors comprises the instant Inventor, discusses the instantly taught “polyspermy detection assay that allows to identify and characterize developing embryos resulting from supernumerary sperm fusion” (page 9, 2nd paragraph). Mao et al (2020) further teaches that three-parent-crosses might provide a means to overcome endosperm-induced hybrid incompatibilities by transmitting incompatible sperm along with compatible sperm through the egg cell only, and that scrutinizing the potential of this genetic hitchhiking approach opens up new avenues for future research (page 9, 3rd paragraph). Mao et al (2020) does not appear to teach that the issue of overcoming sperm incompatibility in a three-parent-cross had been overcome after the effective filing date of the instant claims. See also Genentech, Inc. V. Novo Nordisk, A/S, 42 USPQ2d 1001, 1005 (Fed. Cir. 1997), which teaches that disclosure of a “mere germ of an idea does not constitute [an] enabling disclosure”, and that “the specification, not the knowledge of one skilled in the art” must supply the enabling aspects of the invention.
	Hence, it would have required undue trial and error experimentation by one of skill in the art to make and use the invention as claimed.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before n                                                               the effective filing date of the claimed invention.

Claim(s) 1-3, 5-7, 11, 16, 19, 21 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lian et al (2015 Indian J. Genet. 75(4): 497-505) taken with the evidence of Harmon (U.S. PGPub 2013/0316346).
	The instant claims are directed to a polyploid plant where one parent is incompatible with the female parent plant. See In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985), which teaches that a product-by-process claim may be properly rejectable over prior art teaching the same product produced by a different process, if the process of making the product fails to distinguish the two products.
	Lian et al disclose a polyploid plant produced by protoplast fusion of three genetically distinct Brassica plants, those being B. campestris (syn. B. rapa), B. oleracea and B. juncea (see the Abstract on page 497). Figure 1 of Harmon teaches that B. oleracea would be male incompatible with both B. campestris (syn. B. rapa) and B. juncea. Lian et al disclose using a selectable marker (instant claim 11 for example) in Fig. 4 and Fig. 5 on page 503. Lian et al disclose selecting polyploid plants with and without the selectable marker in Fig. 4. Lian et al disclose a population of polyploid plants in Fig. 2 on page 500 (instant claim 6 for example). Hence, Lian et al had previously disclosed the claimed invention.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14, 20, 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lian et al (2015 Indian J. Genet. 75(4): 497-505), in view of Toda et al (2016 Plant Physiology 171: 206-214), Moore et al (1998 Proc. Natl. Acad. Sci. USA 95: 376-381) and Harmon (U.S. PGPub 2013/0316346).
	Lian et al teach a polyploid plant produced by protoplast fusion of three genetically distinct Brassica plants, those being B. campestris (syn. B. rapa), B. oleracea and B. juncea (see the Abstract on page 497). Figure 1 of Harmon teaches that B. oleracea would be male incompatible with both B. campestris (syn. B. rapa) and B. juncea. Lian et al teach using a selectable marker (instant claim 14 for example) in Fig. 4 and Fig. 5 on page 503. Lian et al teach selecting polyploid plants with and without the selectable marker in Fig. 4.
	Lian et al does not teach a polyploid plant comprising a transgene from one or two of the parental plants.
	Toda et al teach a polyploid (triploid) rice plant (a monocotyledonous plant) obtained by “crossing” one female parent plant with at least two male parent plants, one of the male parent plants comprising a transgene encoding a histone H2B-GFP. Toda et al teaches a seed of said polyploid rice plant at Figure 1(L) on page 208. Toda et al teaches a population of polyploid plants at Figure 1(J) on page 208.
	Moore et al teach using a transcription activation system for regulating the expression in transgenic plants that have been crossed wherein a first plant has a transcription regulator transgene and the second plant has a reporter transgene wherein the promoter is transcriptionally regulated by the transgene product of the first plant. Moore et al further teach that the system can be used to “allow the expression of several transgenes to be regulated coordinately without multiplication of plant promoter sequences” (sentence spanning pages 378-379).
	It would have been prima facie obvious to one of ordinary skill in the art before effective filing date of the instant claims to modify the teachings of Lian et al to use a selectable marker transgene system such as those taught by Toda et al to who produced a polyploid rice plant obtained by fertilizing a female plant with sperm cells from two genetically distinct male parent plants, or the transcription activation system using different selection marker transgenes in the two different male parent plants. Given the teachings of Lian et al and Toda et al both to produce a polyploid plant from three different parental plants one of ordinary skill in the art would have had a reasonable expectation of success. The prior art as exemplified by Toda et al and Moore et al had recognized that there is an advantage to use selection markers to identify desired crossings between female and male plants.


Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H. Kruse, Ph.D. whose telephone number is (571) 272-0799 and direct fax number (571) 273-0799.  The examiner can normally be reached on Monday to Friday from 7:30 a.m. to 4:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached at (571) 270-7058.  The central FAX number for official correspondence is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group Receptionist whose telephone number is (571) 272-1600.


/David H Kruse/
Primary Examiner, Art Unit 1663